DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. Applicant’s argument that the proposed combination destroys or changes the principal of operation of Panchal is not persuasive since the teachings of Benson relating to calculating many curves, some having curvature values exceeding a threshold, and selecting between them based on multiple weighted objectives as recited in pgphs. 100 and 103 could obviously be implemented by an automatic controller in Panchal and would not necessarily require human intervention. While Examiner agrees that Panchal aims to automate the process to a large degree, it is not the aim of Panchal to cut out operator input entirely as evidenced by pgph. 65 which states “In the illustrated embodiments, the method steps and information may be transformed such that the data is visually represented to a user for feedback. Methods and apparatus illustrated may be incorporated in drilling operations to facilitate drilling objectives as defined by an operator” which illustrates that the operator defines the objectives for the controller and provides feedback. Furthermore, paragraphs 52 and 53 recite “A desired endpoint 904 is provided by an operator”… “If the desired endpoint has been reached or is the tool measured to be within stopping distance of the target, the method may stop in step 912 or the next target may be chosen” which demonstrates that operator input is periodically required as targets are sequentially chosen by an operator and the curves are then automatically calculated and drilled along. Therefore, Panchal is obviously modifiable by the inclusion of the teachings of Benson (where a target point is chosen and a curve calculated to it is deemed to have a curvature value exceeding threshold after which a new target is chosen and a curve calculated which falls within the threshold) without destroying or altering the principles of Panchal.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchal (US 20130048383 A1) in light of Benson (US 20130161097 A1).
With respect to claim 1, Panchal discloses a method for directional drilling, comprising: tracking a current position and a current attitude for a steerable drilling tool (pgph. 20, via 110); determining a second curvature value (curvature value associated with curve generated by curve generator 112, pgph. 20) for a second curved path that intersects the current position, tangent to the current attitude (a curved path beginning at the current position with the current attitude will naturally be tangent to the current attitude), and a second curvilinear position on or substantially proximate to a target wellbore path (one of the waypoints, pgph. 19), tangent to a target attitude (associated attitude, pgph. 19), attitude, the second curvature value satisfying a position constraint and a slope constraint between the current position of the steerable drilling tool and a target waypoint along the target wellbore path (pgphs. 18, 19, 20); instructing the steerable drilling tool to generate a wellbore path based on the second curvature value that is within the position constraint and the slope constraint (via 114, 116, 118, pgphs. 18, 19, 20); and updating the current position or the current attitude based on at least one of a change in the current position or a change in the current attitude (at steps 908, 910, pgphs. 52, 53, pgph. 55), and updating a curvilinear position of the steerable drilling tool along the target wellbore path based on a threshold distance (within stopping distance, pgph. 53) between the steerable drilling tool and a current curvilinear position of the steerable drilling tool, the updated curvilinear position of the steerable drilling tool remaining within the position constraint and the slope constraint (pgph. 53).
However, Panchal does not disclose a curvature value and path that exceeds constraints.
Nevertheless, Benson discloses a first path 744 to a first curvilinear position 745 having a curvature value which exceeds constraints (pgph.  100) and a second path 748 intersecting a second curvilinear position (749) having a second curvature value which meets constraints (pgph. 100), and determining that a curvature value is indicative of oscillating behavior (pgph. 105, a path that overshoots is indicative of oscillating behavior and will likely be the case for a curve which exceeds dogleg constraints such as path 744).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have calculated many curves in Panchal, some of them having unacceptable curvatures, some of them overshooting, and some of them converging with the planned path at different curvilinear positions, in order to provide an operator with many options having different tradeoffs for optimal selection based on different criteria as discussed in pgph. 103 and since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 2, Panchal discloses defining a plurality of target waypoints to form the target wellbore path, wherein the curvilinear position corresponds to one of the plurality of target waypoints (pgphs. 19. 20).
With respect to claim 3, Panchal discloses wherein determining the curvature value for the curved path further comprises: determining a second curvature value (equation 11) for the curved path that intersects one or more derivative positions of the current position, tangent to one or more derivative angles of the current attitude (pgphs. 31-36).
With respect to claim 4, Panchal discloses updating the curvilinear position on or substantially proximate to the target wellbore path based on the change in the current position or the change in the current attitude (“forthcoming waypoints may be dynamically allocated from geosteering data”, meaning the next waypoint, and therefore the next curvilinear position, will be chosen when the current waypoint has been reached as determined from geosteering data, this limitation is also discussed in pgphs. 43-46 and pgph. 53).
With respect to claim 5, Panchal discloses wherein determining the curvature value for the curved path further comprises: determining the curvature value for the curved path based on an Euler-Bernoulli beam equation (pgphs. 28-39, the beam equation is used to model the casing and drillpipe for determining which curve presents the minimum strain energy).
With respect to claim 6, Panchal discloses wherein tracking the current position and the current attitude further comprises: receiving the current position and the current attitude from one or more sensors of the steerable drilling tool (pgphs. 16, 20, 53).
With respect to claim 7, Panchal discloses generating the curved path to intersect the current position, tangent to the current attitude, and intersect the curvilinear position on or substantially proximate to the target wellbore path, tangent to the target attitude (a curved path beginning at the current position with the current attitude will naturally be tangent to the current attitude, pgphs. 19, 43-46).
With respect to claim 8, Panchal discloses a directional drilling system comprising: one or more sensors that detect a position and an attitude for a steerable drilling tool (pgphs. 16, 20, 53); a processor (pgph. 20) in communication with the one or more sensors and adapted to execute one or more processes (pgph. 20); and a memory configured to store a process executable by the processor (a computer necessarily includes a memory capable of storing a process, pgphs. 20, 64), the process, when executed, is operable to: track a current position and a current attitude for the steerable drilling tool; determine a curvature value for a curved path that intersects the current position, tangent to the current attitude, and a curvilinear position on or substantially proximate to a target wellbore path, tangent to a target attitude; instruct the steerable drilling tool to generate a wellbore path based on the curvature value; and update the current position or the current attitude based on at least one of a change in the current position or a change in the current attitude (discussed supra, pgph. 64).
The limitations of claims 9-14 are substantially similar to those of claims 1, 2, and 4-8, rejected supra.
With respect to claim 15, Panchal discloses wherein the wellbore path substantially conforms to the curved path (pgphs. 43-46).
With respect to claim 16, Panchal discloses a tangible, non-transitory, computer-readable media having instructions encoded thereon (given that the instructions for the method of Panchal are executed by a computer as described in pgph. 64, this limitation is met), the instructions, when executed by a processor, operable to: track a current position and a current attitude for a steerable drilling tool; determine a curvature value for a curved path that intersects the current position, tangent to the current attitude, and a curvilinear position on or substantially proximate to a target wellbore path, tangent to a target attitude; instruct the steerable drilling tool to generate a wellbore path based on the curvature value; and update the current position or the current attitude based on at least one of a change in the current position or a change in the current attitude (this and the remainder of the limitations that are newly claimed have been discussed supra).
The limitations of claims 17-20 are substantially similar to those of claims 1, 2, and 4-8, rejected supra. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/09/2022